Citation Nr: 9924144	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-30 834	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Washington, DC


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$8,926.


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to March 
1949.  He died on July [redacted], 1990.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1996 decision by the Committee on 
Waivers and Compromises (Committee) of the Washington, D.C. 
Regional Office (RO).  A notice of disagreement was received 
in May 1996.  The statement of the case was issued in October 
1996.  A substantive appeal was received in December 1996.  


REMAND

A review of the record reveals that the appellant was awarded 
improved death pension benefits in May 1992, effective from 
August 1, 1990.  She was awarded the full monthly amount 
allowed at that time for a widow with no dependents, or $377 
per month, based on her self-reported income of $0.  

In April 1994, the RO adjusted the appellant's improved death 
pension benefits effective August 1, 1993, due to the 
appellant's receipt of $3,792 in Social Security 
Administration (SSA) benefits from August 1, 1993.  However, 
evidence regarding the award of SSA benefits is not of 
record.  

In April 1995, the RO terminated the appellant's benefits 
effective February 1, 1992, due to the appellant's receipt of 
Civil Service retirement benefits in the amount of $15,012 in 
1992.  It was noted that the evidence supporting this 
termination consisted of an "income questionnaire" which 
indicated the receipt of these benefits.  However, this 
questionnaire is not of record, and it is not clear whether 
this was information provided by the appellant.  

In any event, as a result of this termination of benefits, an 
overpayment in the amount of $8,926 was created.  In a letter 
received from the appellant in October 1995 she requested a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.  In 
a decision dated in February 1996, the Committee found that 
it would not be against "equity and good conscience" to 
collect the debt, and therefore denied the appellant's 
request for waiver.  

It is noted that 38 C.F.R. § 1.965(a) (1998) provides that 
the standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate the need for reasonableness and moderation in the 
exercise of the Government's rights.  In such a determination 
consideration will be given to, among other things, whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. § 1.965 (1998).  Typically, the RO requests that the 
appellant fill out a Financial Status Report (FSR) in order 
to help in determining whether collection of the debt would 
cause undue financial hardship.  In this case, however, the 
record reflects that the appellant has refused to complete an 
FSR.  

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  Specifically, evidence from the SSA regarding the 
alleged award of benefits in August 1993, and evidence of the 
receipt of Civil Service retirement benefits in 1992, should 
be obtained and associated with the record.  Further, the RO 
should again request that the appellant complete an FSR, and 
explain to her the significance of complying with this 
request (i.e. that it would help in making a determination 
regarding whether collection of the debt would cause her 
undue financial hardship).  Finally, the Board finds that at 
this point in the appeal, a paid-and-due audit of the 
appellant's account during the overpayment period would also 
be useful.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:


1.  The RO should provide the appellant 
with another blank FSR and request that 
she fill out this form accurately and 
return it to the RO.  The significance of 
the appellant's compliance with this 
request should be explained (i.e. that it 
would help in making a determination 
regarding whether collection of the debt 
would cause her undue financial 
hardship).

2.  The RO should take the appropriate 
steps to associate with the record 
evidence from SSA regarding the alleged 
award of benefits in August 1993, and 
evidence of the receipt of Civil Service 
retirement benefits in 1992 (to include 
an income questionnaire filled out by the 
appellant, if one exists).  

3.  The RO should then undertake an audit 
of the appellant's improved death pension 
account in order to provide the basis for 
the calculation of the overpayment in 
this case.  The amounts of income and the 
periods in which the overpayment is based 
should be set forth.

4.  Thereafter, this matter should be 
forwarded to the Committee, and a 
specific determination should be made as 
to whether the appellant was free of 
fraud, misrepresentation or bad faith in 
the creation of the indebtedness. 38 
C.F.R. § 1.965(b) (1998).  If it is 
determined that the appellant was free 
from fraud, misrepresentation, and bad 
faith, the principles of equity and good 
conscience should then be considered in 
determining whether recovery of the 
overpayment should be waived. 38 C.F.R. 
§ 1.965(a) (1998).

5.  If the determination remains 
unfavorable to the appellant, she should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  She should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until he is 
further informed, but she may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

